            Case 1:20-cv-08414-VEC Document 20
                                            21 Filed 03/04/21 Page 1 of 2

                                                                     NISAR LAW GROUP, P.C.
                                                                                
                                   USDC SDNY
                                   DOCUMENT                                   Susan Ghim, Of Counsel
                                   ELECTRONICALLY FILED                         sghim@nisarlaw.com


MEMO ENDORSED
                                   DOC #:                                        Main: (212) 600-9534
                                   DATE FILED:                          Direct: (917) 549-4708

                                            March 4, 2021



   Via ECF
   Hon. Valerie E. Caproni
   United States District Court Judge
   United States District Court, SDNY
   40 Foley Square, Room 240
   New York, NY 10007

   Re:    Benito Hernandez Fernandez v. City Sandwich NYC, LLC et al., 2020 cv 8414 (VEC)
          Request for extension of time to file an Answer

   Dear Judge Caproni:
          I am of counsel to the Nisar Law Group, PC, attorneys for all named Defendants, City
   Sandwich NYC, LLC, Eat Good Feel Good Inc., Karima Zizoune and Adam Doe, whose name is
   Adam Elfassi (collectively, “Defendants”) in the above entitled action. I write to request an
   extension of time to Answer the Complaint as the firm was recently retained on or about March 3,
   2020.
           An Answer to the Complaint was due on or about February 10, 2021. No previous request
   for an adjournment was made. Opposing Counsel Gennadiy Naydensky of Michael Faillace &
   Associates, PC consented by email dated March 3, 2020 to a fourteen day extension of time for
   Defendants to Answer the Complaint on or about March 19, 2021. Accordingly, Defendants will
   waive service of process defenses in their Answer. Due to the client’s engagement of this law firm
   on or about March 3, 2021 which was past the Answer due date, a request 48 hours prior to the
   original due date was not possible.
          Defendants respectfully request that this extension of time to Answer the Complaint be
   granted.
                                        Respectfully submitted,
                                        /s/ Susan Ghim
                                        Susan Ghim, Of Counsel


   cc:    Gennadiy Naydensky, Esq.
          Michael Faillace & Associates, PC
          Attorneys for Plaintiff


           One Grand Central Place, 60 East 42nd Street, Suite 4600, New York, New York 10165
            Case 1:20-cv-08414-VEC Document 20
                                            21 Filed 03/04/21 Page 2 of 2


 Page 2 of 2




3XUVXDQWWRWKLV&RXUW VSDUWLFLSDWLRQLQWKLVGLVWULFW V)/6$3LORW3URJUDPQRZWKDW'HIHQGDQWVKDYH
DSSHDUHGLQWKLVDFWLRQWKLVFDVHZLOOEHUHIHUUHGWRPHGLDWLRQXQGHU/RFDO&LYLO5XOH'HIHQGDQWV WLPH
WRUHVSRQGWRWKHFRPSODLQWLVVWD\HGXQWLOGD\VDIWHUWKHFRQFOXVLRQRIDOOPHGLDWLRQLQWKLVFDVH


 SO ORDERED.



                                   
                                   
 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE




   570 Lexington Avenue, 16th Floor, New York, New York 10022 | Main: 212 600 9534 | Fax: 877 720 0514 | www.Nisarlaw.com
